PD-0483-15
                         PD-0483-15                        COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                           Transmitted 4/30/2015 4:30:43 PM
                                                             Accepted 5/1/2015 11:31:49 AM
                                                                             ABEL ACOSTA
                             No. 01-14-00189-CR                                      CLERK

                    IN THE COURT OF CRIMINAL APPEALS

                         OF THE STATE OF TEXAS


RUBEN TOTTEN,                                                    Appellant

v.

THE STATE OF TEXAS,                                               Appellee



                          Appeal from Harris County



                                  * * * * *

                   STATE’S MOTION TO EXTEND TIME FOR
                                FILING ITS
                   PETITION FOR DISCRETIONARY REVIEW

                                  * * * * *

     May 1, 2015               Lisa C. McMinn
                          State Prosecuting Attorney
                            Bar I.D. No. 13803300

                               John R. Messinger
                        Asst. State Prosecuting Attorney
                             Bar I.D. No. 24053705

                               P. O. Box 13046
                            Austin, Texas 78711
                          512/463-1660 (Telephone)
                             512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its

petition for discretionary review to and including the 15th day of May, 2015. It has

recently come to our attention that the record may not accurately reflect the testimony

that forms the basis of the opinion below. Additional time is required to determine if

this can be verified and, if so, what steps must be taken to correct the record. No

previous motions to extend the deadline for filing this petition have been filed.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until May 15, 2015, be granted.



                                               Respectfully submitted,


                                                 /s/ John R. Messinger
                                               JOHN R. MESSINGER
                                               Assistant State Prosecuting Attorney
                                               Bar I.D. No. 24053705

                                               P.O. Box 13046
                                               Austin, Texas 78711
                                               512/463-1660 (Telephone)
                                               512/463-5724 (Fax)




                                           1
                         CERTIFICATE OF SERVICE

      A copy of the foregoing State’s Motion to Extend the Time for Filing its

Petition for Discretionary Review has been eFiled or e-mailed on this the 30th day of

April, 2015 to:

Alan Curry
Chief, Appellate Division, Harris County District Attorney’s Office
1201 Franklin, Suite 600
Houston, Texas 77002
CURRY_ALAN@dao.hctx.net

Sarah V. Wood
1201 Franklin Street, 13th Floor
Houston, Texas 77002
Sarah.Wood@pdo.hctx.net




                                               /s/ John R. Messinger
                                             John R. Messinger
                                             Assistant State Prosecuting Attorney




                                         2